Dismissed and Opinion filed June 27, 2002








Dismissed and Opinion filed June 27, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00082-CV
____________
 
FREDERICK WASHINGTON,
Individually and as Next Friend of THAI-WONA WASHINGTON, Appellants
 
V.
 
SHERRY FOLLETTE JOHNSTON, MICHAEL
JOHNSTON, VICKI ROBIN SMITH a/k/a ANNA NICOLE SMITH, D. L. PETERSON TRUST, and
SCHERING-PLOUGH CORPORATION, Appellees
 

 
On
Appeal from the 133rd District Court
Harris County, Texas
Trial
Court Cause No. 92-07397
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed January 7,
2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  




On May 28, 2002, notification was transmitted to all parties
of the Court's intent to dismiss the appeal for want of prosecution unless,
within fifteen days, appellants paid or made arrangements to pay for the record
and provided this court with proof of payment. 
See Tex. R. App. P. 37.3(b).  Appellants filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 27, 2002.
Panel consists of Chief Justice Brister and Justices Anderson and Frost.
Do Not Publish C Tex. R. App. P. 47.3(b).